El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Interpuesta apelación en este caso contra la sentencia de la Corte Municipal de Yauco, la Corte de Distrito de Ponce estableció las siguientes conclusiones de hecho:
Primera. Que la corte estimó probado por las admisiones de las partes, que la demanda original en este caso fué presen-tada el día 26 de septiembre de 1911; que el saldo de la cuenta corriente que se trató de cobrar en la demanda ascendía a la suma de $323.28, y que este saldo no ha sido satisfecho por la parte demandada.
Segunda. Que la corte estimó probado que las ventas que hacía la casa demandante, Matos Hermanos y Cía., al demandado Dámaso Ortiz, tenían el carácter de ventas al con-tado, y que por concesión que especialmente hicieron los de-mandantes al demandado, este último podía dejar de pagar el importe total de la venta con la condición de abonar la dife-rencia que .adeudara semanalmente, estimando, además, la corte como probado, que la cuenta corriente fué liquidada y saldada en 26 de septiembre de 1911, y que el expresado saldo de $323.28, que el demandado admitió como verdadero y cierto, era exigible desde la referida fecha 26 de septiembre de 1911.
El apelante no solamente se opone a estas conclusiones por estimar que no son correctas, sino también a otras cuestiones anteriores que surgieron en la apelación a la corte de distrito, y alega que la Corte de Distrito de Ponce cometió error al no desestimar la excepción previa que se presentó a la demanda, que había sido declarada con lugar por la Corte Municipal de Yauco, alegando, además, que la Corte de Distrito de Ponce, al desestimar la excepción previa, carecía de jurisdicción para seguir conociendo del caso originariamente, pues la jurisdic-ción sobre las cuestiones relativas a los hechos pertenecía a la' corte de Yauco.
*79En la segunda demanda enmendada que fué finalmente presentada en la Corte Municipal de Tanco, se alega que el demandado venía comprando periódicamente a la sociedad demandante, efectos de comercio al contado, y que las más de las veces pagaba cantidades a cuenta; que el día 23 de septiembre de 1911, el demandante (?) (queriendo decir el demandado) hizo compras de efectos mercantiles por úl-tima vez a la mercantil demandante, y de resultas de las diversas compras hechas desde el referido día 12 de abril de 1911, hasta la fecha de la última venta, restó a deberles el de-mandado la cantidad de $323.28, según puede verse por la cuenta, corriente que está unida a los autos. Continúa la de-manda expresando las diferentes medidas que tomó la socie-dad demandante para cobrar las cantidades expresadas, sin haber obtenido ningún éxito. El demandado tuvo suficiente conocimiento por esta demanda de que la sociedad deman-dante reclamaba con motivo de las ventas de efectos de co-mercio, un saldo en cuenta corriente ascendente a $323.28. La demanda pudo haberse presentado en forma más clara, pero si las partes no llevaban sus operaciones en cuentas de-talladas o si el demandado hubiera necesitado más informes, debió haber insistido en que se presentase una relación deta-llada. No vemos que haya cometido error alguno la corte de distrito al desestimar la excepción previa formulada por el. demandado.
Aunque es cierto según alega el apelante que las cortes municipales tienen jurisdicción para resolver casos en que la suma envuelta es menor de $500, y que esa jurisdicción no es concurrente, sin embargo, como en el presente caso la Corte Municipal de Yauco había resuelto que la sociedad deman-dante no tenía ninguna reclamación que hacer con arreglo a la ley, el único remedio que le quedaba a dicho demandante era el de la apelación, y según la ley que regula las apela-ciones de las cortes municipales a las de distrito en asuntos civiles, el caso debía celebrarse de nuevo en dicha corte de dis-trito. La corte de distrito adquirió jurisdicción sobre todo el *80caso y tenía facultades para proceder precisamente del mismo modo que hubiera procedido la corte municipal en el pleito original. Por tanto, al desestimar la corte la excepción pre-via tenía facultad para obligar al demandado a presentar su contestación, como lo hizo en definitiva.
La única cuestión que en'realidad queda por resolver en este caso es una de becbo, o sea, si estos efectos de comercio se les entregaron al demandado como una transacción al con-tado o para pagarlos a plazos. Con respecto a este punto hubo contradicción en la prueba, por lo que no solamente no vemos motivo alguno para intervenir con la discreción de la corte al resolver dicho conflicto a favor de la sociedad deman-dante, sino que creemos que la preponderancia de la prueba estaba claramente -a f'avor de dicha sociedad mercantil. El socio gestor de' la sociedad demandante, Sr. Luis Irizarri, declaró de modo muy claro que las ventas' habían sido al contado.
No apareciendo de los autos que se haya cometido ningún error, debe confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Plernández y Aso-ciados MacLeary, del Toro y Aldrey.